Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/31/2020.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites the limitation "the middle screw".  There is insufficient antecedent basis for this limitation in the claim. It seems claim 10 may have been meant to depend from claim 9.

Claims 12, 13 recite the limitation "a distance between neutral layers".  The metes and bounds of the term “neutral layers” are not clear.

Allowable Subject Matter

Claims 1-9, 11, 14-20 allowed.
With respect to claims 1-9, 11, 14-20, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
the two sets of sliding mechanisms each comprise a first spring, a first sliding member, a second spring, and a second sliding member, wherein the two first springs are fixedly connected to two ends of the folding mechanism respectively, the first spring, the first sliding member, the second spring, and the second sliding member in each set of sliding mechanism are connected in sequence in a direction away from the folding mechanism, and the first springs and the second springs are configured to generate elastic deformation so as to make the first sliding members and the second sliding members slide; and
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.

Regarding claim 1, Hsu (US 20170227994 A1) teaches a foldable display device, comprising a flexible screen (7, fig 1), a folding mechanism (2), a bendable flattening sheet (4), and two sets of sliding mechanisms (311-314, fig 1), wherein the folding mechanism, the flattening sheet, and the flexible screen are laminated in sequence (fig 1), and the folding mechanism, the flattening sheet, and the flexible screen are fixedly connected to each other at a middle folding position (fig 1); 
the two sets of sliding mechanisms each comprise a first spring (61, 62), a first sliding member (311, 312), 
two ends of the flattening sheet are fixedly connected to the first sliding members of the two sets of sliding mechanisms respectively (fig 1), and two ends of the flexible screen are fixedly connected to the second sliding members (313, 314, fig 6) of the two sets of sliding mechanisms, respectively.

However Hsu fails to teach the above noted limitations.

Regarding claim 1, Seo (US 10120415 B2) teaches a foldable display device, comprising a flexible screen (140, fig 31), a folding mechanism (130), a bendable flattening sheet (150), and two sets of sliding mechanisms (110-1, 110-2, 120-1, 120-2), wherein the folding mechanism, the flattening sheet, and the flexible screen are laminated in sequence (fig 31), and the folding mechanism, the flattening sheet, and the flexible screen are fixedly connected to each other at a middle folding position (fig 31); 
the two sets of sliding mechanisms each comprise a first spring (61, 62, “elastic unit”, 172, fig 35), a first sliding member, 
two ends of the flattening sheet are fixedly connected to the first sliding members of the two sets of sliding mechanisms respectively (fig 31), and two ends of the flexible screen are fixedly connected to the second sliding members of the two sets of sliding mechanisms, respectively (fig 31).

However Seo fails to teach the above noted limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841